DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/31/2020, 12/03/2020, and 03/14/2022 are considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “felt or felt-like” renders the claims indefinite because the claim includes elements not actually disclosed (those encompassed by “felt-like”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedenroth et al. (EP 2206813, machine translation via EPO provided).
Regarding claim 1, Wiedenroth et al. teaches an interior fitting for motor vehicles, such as an electrically heatable decorative panel (55; automotive panel), comprising an electrically conductive textile (10) which has a fabric (12; first layer) formed of electrically non-conductive threads (22, 32; fibrous portion) and electrically conductive threads (24, 30) sewn into the non-conductive fabric threads ([0032]-[0033], [0037], [0040], Figs. 1-4). The fabric further comprises connection threads (14, 15) which enable the electrically conductive threads to be connected to a power source, an electrical circuit, a sensor, or another electrical component ([0007], [0030]). Wiedenroth et al. teaches that the fabric can be covered by another fabric (second layer) on the visible side of the decorative panel [0042].
Wiedenroth et al. further teaches that the fabric is preferably woven into a leno weave so that the heating element has high mechanical stability and can be deformed to form a cover for a steering wheel, an armrest, or a decorative part without interrupting the electrical contact between the conductive threads running in the warp and weft directions ([0017], [0027]). Therefore, the conductive thread and the fibrous portion are determined to meet the claimed limitation requiring that the materials have suitable properties to allow for die cutting or thermoforming without damaging the fibrous portion or disrupting the continuity of the circuit formed by the conductive thread.
Regarding claim 2, Wiedenroth et al. teaches all of the limitations of claim 1 above and further teaches that the electrically non-conductive threads (22, 32; fibrous portion) are formed as warp threads (16) and weft threads (18), thus constituting a woven material ([0032]-[0034], Figs. 1-2).
Regarding claim 4, Wiedenroth et al. teaches all of the limitations of claim 1 above and further teaches that the electrically conductive threads are designed as heating threads which are integrated into an electrical circuit via the connection threads such that electric current can be supplied to the heating threads via the connection threads to generate thermal radiation ([0025], [0029]).
It is noted that the limitation reciting “configured to provide radiant heat when connected to the power source” is considered functional language related to the intended use of the electrically conductive thread and is accorded limited weight as the language does not further limit the structure of the product. Wiedenroth et al. teaches that the electrically conductive thread is capable of generating thermal radiation when connected to a power source, thus meeting the claimed functional language.
Regarding claim 5, Wiedenroth et al. teaches all of the limitations of claim 4 above. As noted above, the limitation in claim 4 directed to the electrically conductive thread being “configured to provide radiant heat when connected to the power source” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. Wiedenroth et al. teaches that the electrically conductive threads can have a particular length-specific electrical resistance to achieve a particular heating performance at a relatively low current density ([0020]-[0021]). One of ordinary skill in the art would recognize that the electrically conductive thread would be capable of providing radiant heat that is electrically limited to 60°C or less depending on the amount of current applied to the fabric.
Regarding claim 6, Wiedenroth et al. teaches all of the limitations of claim 1 above. As noted above, Wiedenroth et al. teaches that the fabric (12; first layer) can be covered on the visible side of the decorative panel (55; automotive panel) by another fabric (second layer) [0042]. Wiedenroth et al. further teaches that the additional fabric enables the area in which the connecting threads (14, 15) contact the fabric to be practically imperceptible ([0042]), thus also concealing the electrically conductive thread.
Regarding claim 11, Wiedenroth et al. teaches all of the limitations of claim 1 above. It is noted that the limitation reciting “wherein the first layer and the second layer are joined via a laminating process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Wiedenroth et al. discloses the structure wherein the fabric (12; first layer) is covered by another fabric (second layer) on the visible side of the decorative panel [0042].

Claims 1, 2, 6-8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2018/0272960, cited on IDS).
Regarding claim 1, Hwang et al. teaches a vehicle head lining (automotive panel) including a touch control system, wherein the head lining comprises a skin portion (50; first layer), a polyurethane sponge (30), an adhesive film (40), and an upper portion (second layer) which overlaps the skin portion and comprises a polyurethane foam (21) between upper and lower glass fiber non-woven fabrics (22) ([0044], [0046], [0065]-[0067], Figs. 1, 5).
The skin portion comprises a detector portion (11) including a conductive textile made of conductive yarn (15; electrically conductive thread) and a non-detector portion including an insulating textile made of insulating yarn (16; fibrous portion) which are integrated as a knit textile ([0045], [0047]-[0048], [0052], Fig. 3). The detector portion is connected to signal transmission yarns (12) which are integrated into the textile of the skin portion and which form a circuit portion configured to connect the detector portion to the communication module (14) to transmit information to various devices ([0055], [0059], [0062]). It is noted that the limitation reciting “configured to deliver current from a power source” is considered functional language related to an intended use of the circuit formed by the electrically conductive thread and is accorded limited weight as the language does not further limit the structure of the product. Since the circuit formed by the conductive yarn and signal transmission yarn of Hwang et al. is said to be capable of transmitting electrical signals, the conductive yarn is capable of delivering current from a power source, thus meeting the claimed functional limitation.
Hwang et al. further teaches that the head lining is made into a form suitable for the vehicle by undergoing a thermal compression process ([0068]), thus meeting the limitation requiring that the materials have suitable properties to allow for die cutting or thermoforming without damaging the fibrous portion or disrupting the continuity of the circuit formed by the conductive thread.
Regarding claim 2, Hwang et al. teaches all of the limitations of claim 1 above and further teaches that the non-detector portion (fibrous portion) includes an insulating textile made of insulating yarn (16), which is integrated with the conductive yarn (15) of the detector portion by a circular knitting method to form a knit material ([0047], [0052], Fig. 3).
Regarding claim 6, Hwang et al. teaches all of the limitations of claim 1 above. As noted above, the head lining (automotive panel) comprises a skin portion (50; first layer), a polyurethane sponge (30), an adhesive film (40), and an upper portion (second layer) which overlaps the skin portion and comprises a polyurethane foam (21) between upper and lower glass fiber non-woven fabrics (22) ([0044], [0046], [0065]-[0067], Figs. 1, 5). When viewed from the upper glass fiber non-woven fabric side of the head lining, the upper portion conceals the electrically conductive yarn (15; electrically conductive thread) contained in the skin portion (Fig. 5).
Regarding claim 7, Hwang et al. teaches all of the limitations of claim 1 above and further teaches that the conductive yarn (15; electrically conductive thread) of the detector portion (11) is a conductive plated yarn having a denier of 60 to 140 ([0052], [0054]). Therefore, the conductive yarn of Hwang et al. meets the limitations requiring that the material of the electrically conductive thread is capable of being sewn in a sewing machine and is of a gauge that allows for insertion into a head of a sewing needle.
Regarding claims 8 and 12, Hwang et al. teaches all of the limitations of claim 1 above. As noted above, the head lining (automotive panel) comprises a skin portion (50; first layer), a polyurethane sponge (30), an adhesive film (40), and an upper portion which overlaps the skin portion and comprises a polyurethane foam (21) between upper and lower glass fiber non-woven fabrics (22) ([0044], [0046], [0066]-[0067], Figs. 1, 5). When the polyurethane foam (21) of the upper portion is taken to correspond to the claimed second layer, the lower glass fiber non-woven fabric (22) corresponds to the claimed non-woven decoupling insulator layer which is attached to the second layer and is disposed between the first and second layers.
Regarding claim 10, Hwang et al. teaches all of the limitations of claim 1 above and further teaches that the non-detector portion of the skin layer (50; first layer) includes an insulating textile made of, for example, insulating PET yarn (polyester) ([0047], [0052]).
Regarding claim 11, Hwang et al. teaches all of the limitations of claim 1 above. It is noted that the limitation reciting “wherein the first layer and the second layer are joined via a laminating process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Hwang et al. discloses the structure wherein the skin portion (50; first layer) is adhered to an upper portion (second layer) by an adhesive film (40) ([0065], Fig. 5).
Regarding claim 14, Hwang et al. teaches all of the limitations of claim 1 above and further teaches that the conductive yarn (15; electrically conductive thread) is formed by twisting two yarns ([0054]), therefore meeting the limitation requiring that the electrically conductive thread comprises a plurality of electrically conductive fibers.

Claims 1-7, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US 2007/0278210).
Regarding claim 1, Weiss teaches a heating element (1; automotive panel) for heating user-contacted surfaces in the passenger compartment of a vehicle, comprising a carrier layer (3; first layer) produced from a textile material such as a knit or felt material (fibrous portion) and bundles (9, 9’, 9’’) of heating conductors (11, 11’, 11’’; electrically conductive thread) sewn into the textile material of the carrier layer (Abstract, [0002], [0034], [0036], Fig. 1). Weiss teaches that when the heating element is connected to power, the current flows from the power supply device (70) into electrodes (5, 5’) via supply lines (7, 7’) and distributes itself uniformly onto the bundles of heating conductors ([0035], [0058]). A cover layer (2; second layer) can also be arranged on the carrier layer such that the electrodes (5, 5’) and heating conductors (11, 11’, 11’’) are embedded between the cover layer and the carrier layer [0051]. Weiss teaches that the heating element can be built into a vehicle seat, a steering wheel, an arm rest, a heating blanket, or the like [0052].
Weiss further teaches that the heating conductors (11, 11’, 11’’; electrically conductive thread) comprise at least one filament in the form of an individual strand (16) formed of an inner strand (15) coated with a metal cladding layer (14) ([0037], Figs. 2-3). The inner strand is made of an elastic, tear-resistant, and temperature-resistant synthetic material, and the cladding layer is made of nickel, gold, silver, or gold-silver alloy and is very ductile and thus resistant to reversed bending over a long service life [0037]. Weiss further teaches that the heating conductors (electrically conductive thread) are formed as a strand bundle (17) containing 30 to 50 individual strands (16) so as to ensure that the electrical and mechanical properties of the bundle are maintained even if a few individual strands are damaged [0044]. Therefore, the heating conductors composed of 30 to 50 individual strands of elastic, tear-resistant, and ductile materials are considered to meet the limitation requiring that the conductive thread comprises materials having suitable properties to allow for die cutting or thermoforming the automotive panel without disrupting the continuity of the circuit formed by the conductive thread.
Regarding claim 2, Weiss teaches all of the limitations of claim 1 above. As noted above, Weiss teaches that the fibrous portion of the carrier layer (3; first layer) is made of a textile material such as a knit or felt material (fibrous portion) [0034].
Regarding claim 3, Weiss teaches all of the limitations of claim 1 above. As noted above, Weiss teaches that the heating conductors (11, 11’, 11’’; electrically conductive thread) comprise at least one filament in the form of an individual strand (16) formed of an inner strand (15) coated with a metal cladding layer (14) ([0037], Figs. 2-3). The inner strand is made of an elastic, tear-resistant, and temperature-resistant synthetic material, such as a thermoplastic polyamide, and the cladding layer is made of nickel, gold, silver, or gold-silver alloy and is very ductile and thus resistant to reversed bending over a long service life [0037]. Therefore, the individual strands of the heating conductors can be composed of silver coated fibers and/or non-conductive fibers with electrically conductive coatings.
Regarding claim 4, Weiss teaches all of the limitations of claim 1 above. It is noted that the limitation reciting “configured to provide radiant heat when connected to the power source” is considered functional language related to an intended use of the electrically conductive thread and is accorded limited weight as the language does not further limit the structure of the product.
As noted above, Weiss teaches that when the heating element is connected to power, current flows from the power supply device into electrodes via supply lines and distributes itself uniformly onto the bundles of heating conductors [0058]. Therefore, the heating conductors of Weiss are capable of providing radiant heat when connected to a power source, thus meeting the claimed functional limitation.
Regarding claim 5, Weiss teaches all of the limitations of claim 4 above and further teaches that the bundle of heating conductors (electrically conductive thread) arranged between two electrodes forms a network structure having self-reinforcing mechanisms wherein the electrical resistance of the bundle changes due to mechanical strain to adjust the flow of current and therefore the amount of radiated heat [0045]. As noted above with respect to claim 4, the limitation directed to providing radiant heat is considered functional language related to an intended use of the electrically conductive thread. The amount of heat radiated by the bundle of heating conductors of Weiss is capable of being electrically limited to a particular temperature, such as to 60°C or less, thus meeting the claimed functional limitation.
Regarding claim 6, Weiss teaches all of the limitations of claim 1 above. As noted above, Weiss teaches that the cover layer (2; second layer) can be arranged on the carrier layer (3; first layer) such that the electrodes (5, 5’) and heating conductors (11, 11’, 11’’; electrically conductive thread) are embedded between the cover and carried layers ([0051]), such that the cover layer conceals the heating conductors.
Regarding claim 7, Weiss teaches all of the limitations of claim 1 above and further teaches that the heating conductors (electrically conductive thread) are formed as a strand bundle (17) containing 30 to 50 individual strands (16) which are twisted together into a component thread (18) that can be sewn without problems [0044]. Therefore, the electrically conductive thread of Weiss comprises at least one material capable of being sewn in a sewing machine and of a gauge that allows for insertion into a head of a sewing needle.
Regarding claim 11, Weiss teaches all of the limitations of claim 1 above. It is noted that the limitation reciting “wherein the first layer and the second layer are joined via a laminating process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Weiss discloses the structure wherein the cover layer (2; second layer) is arranged on the carrier layer (3; first layer) such that the electrical components are embedded therebetween ([0051], Fig. 1).
Regarding claim 14, Weiss teaches all of the limitations of claim 1 above and further teaches that the heating conductors (11, 11’, 11’’’; electrically conductive thread) are formed as a strand bundle (17) containing 30 to 50 individual strands (16; electrically conductive fibers) made of an inner strand (15) coated with a metal classing layer (14) ([0037], [0044], Figs. 2-3).

Claims 1-7, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieder et al. (DE 102013008488, cited on IDS, machine translation via EPO provided).
Regarding claims 1-3, Bieder et al. teaches an interior trim part (26; automotive panel) comprising a semi-finished product (10) of a carrier element (12; first layer) and a heating element (14; electrically conductive thread), a component carrier (24) formed by back-injecting the semi-finished product, and a decorative element (38; second layer) formed on the surface (36) of the carrier element facing the interior space ([0034], [0040], Figs. 3, 6).
The carrier element is a textile carrier material (fibrous portion) such as a fleece, a woven fabric, a knitted fabric, or a scrim, comprising matrix fibers and reinforcing fibers ([0012], [0028]). The heating element is an electrically conductive thread made of stainless steel or copper which is connected to the carrier element by embroidery ([0014]-[0015]). Bieder et al. teaches that by using such a secure attachment method to connect the heating element to the carrier element, the heating element remains reliably secured to the carrier element even through the heat and pressure of the injection molding process [0016]. Bieder et al. further teaches that the heating element is designed as a resistance heating element which can be supplied with current from a power source via electrical connections (20) ([0014], [0031], Figs. 1-2).
Therefore, the heating element and the carrier element each comprise materials having suitable properties to allow for thermoforming the trim part without damaging the textile carrier material or disrupting the continuity of the conductive thread.
Regarding claims 4 and 5, Bieder et al. teaches all of the limitations of claim 1 above. It is noted that the limitations reciting “configured to provide radiant heat when connected to the power source” and “the radiant heat to be provided is electrically limited to 60°C or less” are considered functional language related to an intended use of the electrically conductive thread and are accorded limited weight as the language does not further limit the structure of the product.
As noted above, Bieder et al. teaches that the heating element (14; electrically conductive thread) is designed as a resistance heating element which can be supplied with current from a power source via electrical connections (20) ([0014], [0031], Figs. 1-2). The heating element of Bieder et al. is capable of providing radiant heat when connected to a power source, thus meeting the claimed functional limitation. One of ordinary skill in the art would further recognize that the heating element would be capable of providing radiant heat that is electrically limited to 60°C or less depending on the amount of current applied to the trim part.
Regarding claims 6 and 11, Bieder et al. teaches all of the limitations of claim 1 above and further teaches that the decorative element (38; second layer) can be a textile or a foil which is laminated to the surface (36) of the carrier element (12; first layer) ([0040], Fig. 6).
Regarding claim 7, Bieder et al. teaches all of the limitations of claim 1 above. As noted above, Bieder et al. teaches that the heating element (14; electrically conductive thread) is embroidered onto the carrier element [0015]. Therefore, the heating element comprises at least one material capable of being sewn in a sewing machine and of a gauge that allows for insertion into a head of a sewing needle. 
Regarding claim 10, Bieder et al. teaches all of the limitations of claim 1 above and further teaches that the carrier element (12; first layer) comprises matrix fibers and reinforcing fibers, wherein the matrix fibers can be thermoplastic fibers made of polyamide (nylon) or of polypropylene, and the reinforcing fibers can be glass fibers (fiberglass) [0012].
Regarding claim 14, Bieder et al. teaches all of the limitations of claim 1 above and further teaches that the heating element (14; electrically conductive thread) is designed as an electrically conductive wire, and electrically conductive thread, or an electrically conductive fiber which is embroidered into the carrier element ([0014]-[0015], [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedenroth et al. (EP 2206813, machine translation via EPO provided) as applied to claim 1 above, and further in view of Debruyne et al. (US 2020/0307356).
Regarding claims 8 and 9, Wiedenroth et al. teaches all of the limitations of claim 1 above. Wiedenroth et al. teaches that the decorative panel (55; automotive panel) can comprise another fabric (second layer) covering the electrically conductive textile fabric (12; first layer) and further teaches that the panel can be used as an interior component of a motor vehicle, for example a steering wheel, an armrest, a decorative part, or a vehicle seat ([0027], [0042]), but the reference does not expressly teach that a non-woven decoupling insulator layer is attached to at least one of the first layer or the second layer.
However, in the analogous art of heated textiles for vehicles, Debruyne et al. teaches a heating mat (10) comprising a heating ply (14, 20) formed of a structure (22) made of a textile material (22) and heating elements (28) sandwiched between an upper layer (16) configured for a decorative function and a lower layer (18; non-woven decoupling insulator layer) configured for a sound insulation function ([0026], [0036], [0039]). Debruyne et al. teaches that the lower layer is a nonwoven textile of the felt type [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative panel of Wiedenroth et al. by attaching a nonowoven textile comprising a felt material to the first layer or the second layer, as taught by Debruyne et al., for the benefit of imparting sound insulation properties to the vehicle interior panel.
Regarding claim 12, Wiedenroth et al. in view of Debruyne et al. teaches all of the limitations of claim 8 above, but the combination of references does not expressly teach that the non-woven decoupling insulator layer is disposed between the first layer and the second layer. It would, however, have been obvious to one of ordinary skill in the art to perform a simple rearrangement of the layers of the decorative panel of Wiedenroth et al. in view of Debruyne et al. in order to arrive at the claimed structure wherein the nonwoven felt layer having a sound insulation function of Debruyne et al. is disposed between the electrically conductive textile fabric and the other fabric layer of Wiedenroth et al. In the case where the prior art describes the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bieder et al. (DE 102013008488, cited on IDS, machine translation via EPO provided) as applied to claim 1 above, and further in view of Debruyne et al. (US 2020/0307356).
Regarding claims 8 and 9, Bieder et al. teaches all of the limitations of claim 1 above. Bieder et al. teaches that a decorative element (38; second layer) can be attached to the semi-finished product (10) on the visible surface (36) of the carrier element (12; first layer) and further teaches that the interior trim part is a surface heating element which is located particularly close to the vehicle occupants, such as by application as a door interior trim part ([0010], [0040], Fig. 6), but the reference does not expressly teach that a non-woven decoupling insulator layer is attached to at least one of the first layer or the second layer.
However, in the analogous art of heated textiles for vehicles, Debruyne et al. teaches a heating mat (10) comprising a heating ply (14, 20) formed of a structure (22) made of a textile material (22) and heating elements (28) sandwiched between an upper layer (16) configured for a decorative function and a lower layer (18; non-woven decoupling insulator layer) configured for a sound insulation function ([0026], [0036], [0039]). Debruyne et al. teaches that the lower layer is a nonwoven textile of the felt type [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior trim part of Bieder et al. by attaching a nonowoven textile comprising a felt material to the first layer or the second layer, as taught by Debruyne et al., for the benefit of imparting sound insulation properties to the interior trim part.
Regarding claim 12, Bieder et al. in view of Debruyne et al. teaches all of the limitations of claim 8 above, but the combination of references does not expressly teach that the non-woven decoupling insulator layer is disposed between the first layer and the second layer. It would, however, have been obvious to one of ordinary skill in the art to perform a simple rearrangement of the layers of the trim part of Bieder et al. in view of Debruyne et al. in order to arrive at the claimed structure wherein the nonwoven felt layer having a sound insulation function of Debruyne et al. is disposed between the decorative element and the carrier element of Bieder et al. In the case where the prior art describes the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2007/0278210) as applied to claim 1 above, and further in view of Guha et al. (US 2021/0402719).
Regarding claim 13, Weiss teaches all of the limitations of claim 1 above. As noted above with respect to claim 1, the limitation reciting “configured to deliver current from a power source” is considered functional language related to an intended use of the circuit formed by the electrically conductive thread. Similarly, the limitation in claim 13 reciting “the power source applied a voltage to the circuit via wireless power transfer” is considered functional language which is taken to be met when the circuit formed by the electrically conductive thread is capable of delivering a current from a power source which applies a voltage to the circuit via wireless power transfer.
Weiss teaches that when the heating element is connected to power, the current flows from the power supply device (70) into electrodes (5, 5’) via supply lines (7, 7’) and distributes itself uniformly onto the bundles of heating conductors ([0035], [0058], Fig. 1), but the reference does not expressly teach that the heating element is capable of delivering a current from a power source which applies a voltage to the circuit via wireless power transfer.
However, in the analogous art of vehicle electrical components, Guha et al. teaches a composite vehicle component with an integral electrical harness with embedded electronics, wherein a commingled fiber bundle (112) is attached to a substrate (114) by sewing ([0002], [0038]). Guha et al. teaches a variety of configurations of the electrical structures, including a wired configuration wherein the component (500) has an electrical termination (504) for joining a ribbon cable (506), and a wireless configuration wherein the component (600) has a wireless power transfer circuit (606T) of an inductive, resonant inductive, or capacitive form ([0049], [0051]-[0052], Figs. 5A-8). Guha et al. teaches that the use of wireless power transfer networks eliminates the need for laying physical wires which are prone to wear and failure, thus improving the long-term reliability of the system and simplifying manufacture and assembly of the vehicle [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Weiss by replacing wired power supply lines with a wireless power transfer circuit, as taught by Guha et al., for the benefit of eliminating the need for physical wires running through the vehicle to thereby improve the long-term reliability of the electrical system and to simplify assembly of the vehicle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bieder et al. (DE 102013008488, cited on IDS, machine translation via EPO provided) in view of Guha et al. (US 2021/0402719).
Regarding claim 13, Bieder et al. teaches all of the limitations of claim 1 above. As noted above with respect to claim 1, the limitation reciting “configured to deliver current from a power source” is considered functional language related to an intended use of the circuit formed by the electrically conductive thread. Similarly, the limitation in claim 13 reciting “the power source applied a voltage to the circuit via wireless power transfer” is considered functional language which is taken to be met when the circuit formed by the electrically conductive thread is capable of delivering a current from a power source which applies a voltage to the circuit via wireless power transfer.
Bieder et al. teaches that the heating element (14; electrically conductive thread) is supplied with current via electrical connections (20) ([0009], [0031], Figs. 1-2), but the reference does not expressly teach that the heating element is capable of delivering a current from a power source which applies a voltage to the circuit via wireless power transfer.
However, in the analogous art of vehicle electrical components, Guha et al. teaches a composite vehicle component with an integral electrical harness with embedded electronics, wherein a commingled fiber bundle (112) is attached to a substrate (114) by sewing ([0002], [0038]). Guha et al. teaches a variety of configurations of the electrical structures, including a wired configuration wherein the component (500) has an electrical termination (504) for joining a ribbon cable (506), and a wireless configuration wherein the component (600) has a wireless power transfer circuit (606T) of an inductive, resonant inductive, or capacitive form ([0049], [0051]-[0052], Figs. 5A-8). Guha et al. teaches that the use of wireless power transfer networks eliminates the need for laying physical wires which are prone to wear and failure, thus improving the long-term reliability of the system and simplifying manufacture and assembly of the vehicle [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior trim part of Bieder et al. by including a wireless power transfer circuit in the heating element circuit, as taught by Guha et al., for the benefit of eliminating the need for physical wires running through the vehicle to thereby improve the long-term reliability of the electrical system and to simplify assembly of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steidle (DE 202017006756, machine translation via EPO provided) teaches an automotive textile structure comprising a textile base layer made from felt, which is easily deformable and has mechanical and acoustic dampening properties, and further comprising electrically conductive yarns for creating a heated seat ([0001], [0005], [0007]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785